Case 19-10165-BLS Doc 116 Filed 03/08/19 Page 1 of 2

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

_______________________________ ----X

 

ln re: Chapter ll
CONSOLIDATED INFRASTRUCTURE
GROUP, INC.,' : Case No. 19-10165 (BLS)

 

DECLARATION OF DISINTERESTEDNESS OF KATZ KORIN CUNNINGHAM PC
IN SUPPORT OF RETENTION AS AN ORDINARY COURSE PROFESSIONAL

The undersigned hereby declares under penalty of perjury, pursuant to 28 U.S.C. § 1746,
as follows:

l. I arn a shareholder in the law finn of Katz Korin Cunningham PC (the “Fi_rm_”),
Which has a place of business at 334 N. Senate Avenue, Indianapolis, Indiana 46024.

2. The above-captioned debtor and debtor in possession (the “I_)_elat_o_r”) has requested
that the Firm represent the Debtor in the lawsuit styled, USIC, LLC et al. v. Consolidated
Injrastructure Group, Inc. pending in the l\/Iarion County, lndiana Superior Court as Cause No.
49D01-l6ll-PL-039993 (“Law_suit”), and the Firm has consented to such representation

3. The Firrn may have performed services in the past, may currently perform services,
and may perform services in the future for persons that are parties in interest in the above-captioned
chapter ll case. The Firm does not perform services for any such person in connection With the
chapter ll case or have any relationship With any such person, their attorneys or accountants that

Would be adverse to the Debtor or its estate. Notwithstanding the foregoing out of an abundance

 

§ The last four digits of the Debtor’s federal tax identification number are (6870). The mailing address for the
Debtor is 11620 Arbor Street, Suite lOl, Omaha, Nebrasl<a 68144.

Case 19-10165-BLS Doc 116 Filed 03/08/19 Page 2 of 2

of caution, the Firm will be representing co-defendants in the Lawsuit, who are: Brent Coffield,
Travis Daniels, Brian Hanna, Zach Matney and Tom Orth.

4. As part of its customary practice, the Firm is retained in cases, proceedings, and
transactions involving many different parties, some of whom may represent or be retained by the
Debtor, claimants, and parties in interest in the chapter ll case.

5. Neither l nor any principal, partner, director, or officer of, or professional retained
by the Firm has agreed to share or will share any portion of the compensation to be received frorn
the Debtor with any other person other than the principal and regular employees of the Firrn.

6. Neither I nor any principal, partner, director, or officer of, or professional retained
by the Firm insofar as l have been able to ascertain, holds or represents any interest adverse to the
Debtor or its estate with respect to the matter(s) upon which this Firm is to be retained.

7. The F irm is a law firm entity that is owed $3191.85 on account of services rendered
and expenses incurred prior to the Petition Date in connection with the Firm’s employment by the
Debtor, the payment of which is subject to limitation contained in the Banl<ruptcy Code.

8. The Firm does not represent the Debtor on a contingency fee basis.

9. The Firm is conducting further inquiries regarding its retention by any creditors of
the Debtor, and upon conclusion of that inquiry, or at any time during the period of its retention,
if the Firm should discover any facts bearing on the matters described herein, the Firm will
supplement the information contained in this Declaration.

10. Pursuant to 28 U.S.C. § 1746, l declare under penalty of perjury that the foregoing
is true and correct to the best of my knowledge and belief

Executed on March 6, 2019 wl,i/MMM/l/)l

Wiiiiam\JLsrini<@rhorr_y
Sharehold r Katz Korin unningham PC

